Since the filing of the petition in error in this case the territory of Oklahoma and Indian Territory have been admitted into the Union as a state. Under the terms of the Constitution (Bunn's Ed.  § 9), a license for the sale of intoxicating liquors is forbidden. A decision of this case on its merits by this court would not avail anything to either of the parties hereto. The right of defendant in error to sell intoxicating liquors under such license has been expressly repealed. It has several times been held by this court that it will not decide "abstract or hypothetical cases, disconnected from the granting of actual relief, or from the determination of which no practical result can follow." Harman v. Burt, 20 Okla. 509,94 P. 528; Parker et al. v. Territory ex rel, Bostic,20 Okla. 851, 94 P. 175; Freeman v. Board of Medical Examiners,20 Okla. 610, 95 P. 229; Braun v. The Stillwater AdvancePrinting   Publishing Co. ante, p. 620, 98 P. 426.
This cause is dismissed without prejudice.
All the Justices concur. *Page 623